Title: From James Madison to John Steele, 24 July 1802
From: Madison, James
To: Steele, John


Dear Sir
July 24. 1802
I inclose a paper
   
   instead of inclosing the paper I beg leave to refer you to the Gazette of the U. S. July 13. 1802.

 in which you will find a translation of the Document referred to in Mr. Mclane’s letter to you. If the translation be correct, the French Commissary of Marine, has inadvertently transposed the Collectors & naval officers. The error can scarcely have failed to excite the attention of the American functionaries in France, and to have been rectified on their interposition. It may notwithstanding be well to ask of Mr. Pichon whatever information he can give on the subject, and such interposition on his part as may aid in preventing consequences of the error. For these purposes I will drop him a line without delay. With great respect & esteem I am Yrs.
James Madison
 

   
   RC (Nc-Ar: Steele Papers).



   
   See JM to Pichon, 24 July 1802, and nn.



   
   The items referred to were printed in the Gazette of the U.S. on 7 July 1802.


